Citation Nr: 0800929	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-25 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1944 to June 
1946.  He died on June [redacted], 2002.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for the 
cause of the veteran's death and determined that eligibility 
to Dependent's Educational Assistance was not established. 


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2002.  The certificate of 
death lists cardiac arrest as the immediate cause of death, 
ischemic cardiomyopathy as an underlying cause of death and 
chronic obstructive pulmonary disease (COPD) as a significant 
condition contributing to death but not resulting in the 
underlying cause.
 
2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for degenerative disc disease of the lumbar spine 
at a 60 percent disability rating.  
 
4.  There is no competent medical evidence that links the 
veteran's fatal cardiac arrest, ischemic cardiomyopathy or 
COPD to an incident or event in service or to the veteran's 
service-connected disability.  

5.  At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.

CONCLUSIONS OF LAW

1.  The veteran's fatal cardiac arrest, ischemic 
cardiomyopathy or COPD were not caused by, or substantially 
or materially contributed to by, a disability or disease 
incurred in service, and may not be presumed to have been 
incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2007).

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VA duty to notify has not been satisfied with 
respect to the notice element asking that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because 
August 2002 and April 2005 letters informed the appellant 
what additional information or evidence was needed to support 
her claims and pointed out that it was her responsibility to 
make sure that VA receives all requested records that are not 
in the possession of a federal government department or 
agency.  Under these circumstances, the Board is satisfied 
that that a reasonable person could be expected to understand 
from the notice what was needed, and that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession regarding her claims.  

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the U.S. Court of Appeals for Veterans Claims 
(Court) determined that, when adjudicating a claim for 
service connection for the cause of a veteran's death, VA 
must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a claim for service connection for the 
cause of a veteran's death must include: (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant was not provided with this notice; however, the 
Board notes that the appellant has actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected.  
The appellant contends that the medication taken for the 
veteran's service-connected degenerative disc disease of the 
lumbar spine contributed to his fatal heart condition and 
COPD.  The veteran was not service-connected for a heart 
condition or COPD.  At no time has the appellant claimed that 
the veteran was service-connected for a heart condition or 
COPD.  She bases her claim on the veteran's service-connected 
degenerative disc disease of the lumbar spine, asserting that 
the medication for this condition contributed to his non-
service-connected heart condition and COPD.  The Board 
observes that the nature of the appellant's claim reflects 
her actual knowledge of the disabilities for which the 
veteran was granted service connection and those for which he 
was not service-connected for by the VA.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  A 
medical opinion was obtained regarding the appellant's 
contentions in terms of the cause of the veteran's death.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection - cause of death

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2007); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability was a contributory cause of the death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; 
see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The veteran died on June [redacted], 2002.  The certificate of death 
lists cardiac arrest as the immediate cause of death, 
ischemic cardiomyopathy as an underlying cause of death and 
COPD as a significant condition contributing to death but not 
resulting in the underlying cause.  At the time of the 
veteran's death, he was service-connected for degenerative 
disc disease of the lumbar spine at a 60 percent disability 
rating.  The appellant, who was married to the veteran at the 
time of his death, contends that the medication that the 
veteran needed for his service-connected degenerative disc 
disease of the lumbar spine caused his fatal heart condition, 
and that his cause of death should therefore be service-
connected.

The veteran was service-connected for a low back condition in 
1948 at a 10 percent disability rating, which was decreased 
to a noncompensable disability rating in August 1955.  The 
veteran's disability rating for his low back condition was 
increased to 20 percent in November 1986 and to 60 percent in 
April 1990.  

Service medical records do not reflect any treatment for or 
diagnosis of a heart condition.  Private medical records 
reflect that, in April 1988, the veteran was admitted to the 
hospital with an initial impression of crescendo chest pain 
suspicious for unstable angina, ischemic heart disease, 
ischemic cardiomyopathy, generalized artherosclerosis with 
abdominal aortic aneurism, COPD and to rule out a myocardial 
infarction.  He underwent a cardiac catheterization and was 
discharged with a diagnosis of angina and an abdominal aortic 
aneurysm.  While in the hospital, the veteran reported having 
chest pain going back to 1956 and that he had been on 
antianginal medication since that time.  He also reported 
that he had two prior heart attacks in 1983 and 1984 and a 
prior cardiac catheterization.   

Private and VA medical records show ongoing treatment for the 
veteran's cardiac and pulmonary problems through the time of 
his death.  None of these treatment records link his service-
connected degenerative disc disease with his cardiac or 
pulmonary conditions.  In a September 2002 statement, the 
veteran's private physician opined that the veteran's death 
was due to coronary artery disease which was in no way 
related to a severe back condition.   
 
A March 2006 VA medical opinion reflects that the examiner's 
conclusion was that the veteran's death was caused by long-
standing coronary artery disease.  The examiner noted that 
the veteran had documentation of severe, long-standing 
cardiovascular disease, arteriosclerotic disease, coronary 
artery disease and cardiomyopathy for at least fifteen years 
and that the veteran was also a smoker, which contributed to 
this process.  He smoked until 1992 per examination of the 
claims file.  The veteran developed COPD which worsened the 
work load of his heart.  The heart was already fifteen years 
into known coronary artery disease and, through a documented 
year history of cardiac stress with the added stress of COPD, 
the heart appeared to fail.  The examiner opined that the 
veteran's cause of death is attributed to cardiac failure, 
coronary artery disease, all worsened by COPD.  The examiner 
noted that the certificate of death indicates the veteran's 
cause of death was natural but that this was because the 
other options available were homicide, suicide or unnatural 
cause of death and none of these applied.  The examiner 
opined that the veteran's cause of death was an overburdened 
cardiac pump.  The heart was already damaged as documented 
extensively in the claims file.  It had added stressor of 
pumping through diseased lungs and being an already weak 
heart and it simply failed.  Particularly, the examiner noted 
that it is not likely that the veteran's cause of death was 
related to his military service in general.  The veteran's 
cause of death is likely related to his post-service coronary 
artery disease.
 
There is no competent medical evidence in the record linking 
the veteran's fatal cardiac arrest, ischemic cardiomyopathy 
and COPD with the veteran's service-connected arthritis or 
his period of active duty.  Service medical records do not 
reflect treatment or a diagnosis of a heart condition and 
there is no medical opinion linking the veteran's fatal 
cardiac arrest, ischemic cardiomyopathy or COPD to his 
arthritis or to his active duty.  In fact, the veteran's 
private physician and a VA physician who reviewed the entire 
record both opined that his cardiac arrest, ischemic 
cardiomyopathy and COPD were not related to his service-
connected degenerative disc disease.  Without such evidence, 
there is no basis upon which to establish service connection 
for the cause of death. 

The Board notes that presumptive service connection is 
available for cardiovascular-renal disease if manifested to a 
compensable degree within one year of his discharge from 
service.  However, the veteran was not diagnosed with heart 
disease until almost 40 years after service.  Even if the 
veteran had a cardiac condition in 1956 as he reported to the 
private examiners in 1988, this would be beyond the one year 
presumptive period for a cardiac condition and service 
connection would not be warranted.  Therefore, service 
connection for the veteran's cardiac arrest or ischemic 
cardiomyopathy is not warranted on a presumptive basis.  In 
addition, there are no presumptions under 3.309(c) for COPD.  
38 C.F.R. § 3.307, 3.309.

In terms of the appellant's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service-connection for the veteran's fatal 
cardiac arrest, ischemic cardiomyopathy and COPD is denied as 
the evidence fails to establish that the veteran's conditions 
were related to service or a service-connected disability.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





Entitlement to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. §§ 3.807, 21.3021 (2007).

The record shows that at the time of the veteran's death in 
June 2002, he was service-connected for degenerative disc 
disease of the lumbar spine at a 60 percent disability 
rating.  Moreover, the record shows that his service-
connected disability was not, at any point during his 
lifetime, rated as 100 percent disabling.  Since service 
connection for the cause of the veteran's death is not 
warranted, and as the veteran, when he died, did not have a 
service-connected total disability that was permanent in 
nature, the criteria for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


